                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States of America,               )
                                        )
                Plaintiff,              )       ORDER
                                        )
        vs.                             )
                                        )       Case No. 1:18-cr-038
Melinda Rose White Mountain,            )
                                        )
                Defendant.              )


        Before the court is a Motion to Reconsider Order of Detention filed by defendant on May 28,

2019. (Doc. No. 291). Defendant was conditionally released after making her initial appearance in

this matter on July 18, 2018. (Doc. Nos. 149 and 150). The court revoked defendant’s pretrial

release and ordered her detained following her admission in open court on March 14, 2019, to

violating her release conditions as alleged in a petition submitted by her supervising Pretrial Services

Officer. (Doc. Nos. 210, 229, and 233). Defendant subsequently executed a plea agreement and is

scheduled to appear before Chief Judge Hovland on June 6, 2019, and change her plea pursuant to

it. (Doc. Nos. 288 and 290). She is now requesting that the court revisit issue of detention following

her change of plea hearing and release her pending sentencing.

        Requests to revisit the issue of detention pretrial are governed by 18 U.S.C. § 3142(f), which

provides in relevant part that a detention hearing “may be reopened before or after a determination

by a judicial officer, at any time before trial if the judicial officer finds that information exists that

was not known to the movant at the time of the hearing and that has a material bearing on the issue

whether there are conditions of release that will reasonably assure the appearance of such person as

required and the safety of any other person and the community.” In contrast, requests to revisit or


                                                    1
reopen the issue of detention pending sentencing are governed by 18 U.S.C. § 3143, which mandates,

amongst other things, that a defendant who has been found guilty of an offense for which a

maximum term of imprisonment of ten years or more is prescribed in the Controlled Substances Act

and is awaiting imposition of sentence be detained unless:

       (A)(i) the judicial officer finds there is a substantial likelihood that a motion for
       acquittal or new trial will be granted; or

       (ii) an attorney for the Government has recommended that no sentence of
       imprisonment be imposed on the person; and

       (B) the judicial officer finds by clear and convincing evidence that the person is not
       likely to flee or pose a danger to any other person or the community.

18 U.S.C. § 3143(a)(2).

       Here, defendant has executed a plea agreement in which she agrees to enter a plea to offense

for which the Controlled Substances Act prescribes a maximum term of imprisonment of twenty

years. (Doc. No. 288, ¶ 7). However, she has yet to formally change her plea. Consequently, the

court shall consider her motion through the lens of 18 U.S.C. § 3142(f).

       Notably, there is nothing in defendant’s motion to suggest that defendant possesses

information previously unknown to her. There is likewise nothing in defendant’s motion to suggest

that there has been a material change in her circumstances to warrant reopening the detention

hearing. Defendant admittedly squandered the opportunity previously afforded to her. Given the

present posture of this case and defendant’s demonstrated inability to comply with this court’s

orders, the court is not inclined to revisit the issue of detention. Defendant’s Motion to Reconsider

Order of Detention (Doc. No. 291) is therefore DENIED. Defendant’s request for a hearing (Doc.

No. 293) is deemed MOOT.



                                                 2
IT IS SO ORDERED.

Dated this 5th of June, 2019.

                                    /s/ Clare R. Hochhalter
                                    Clare R. Hochhalter, Magistrate Judge
                                    United States District Court




                                3
